                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  at KNOXVILLE

FAITH A LOGSDON,                             )
                                             )
Plaintiff,                                   )
                                             )          Case No. 3:19-cv-236
v.                                           )
                                             )          Judge Mattice
RUSSELL DOCTEUR                              )          Magistrate Judge Guyton
                                             )
Defendant.                                   )

                                         ORDER

       On July 3, 2019, United States Magistrate Judge H. Bruce Guyton filed a Report

and Recommendation (Doc. 3) pursuant to 28 U.S.C. § 636 and the Rules of this Court.

The Magistrate Judge found Plaintiff’s Motion and Application to Proceed In Forma

Pauperis (Doc. 1) to be well-taken, and directed the Clerk to file the Complaint (Doc. 2)

in this case without prepayment of costs or fees. However, the Magistrate Judge further

found Plaintiff’s Complaint fails to allege any basis for federal jurisdiction, and he

therefore recommends it be dismissed. Magistrate Judge Guyton advised Plaintiff that

she had 14 days to object to the Report and Recommendation and that failure to do so

would waive any right to appeal. (Doc. 3 at 5 n.3); see Fed. R. Civ. P. 72(b)(2); see also

Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (“It does not appear that Congress intended

to require district court review of a magistrate judge’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.”).

       Plaintiff has not filed an objection to the Report and Recommendation. According

to the docket, the Report and Recommendation was mailed to Plaintiff at the address she

provided, and returned undeliverable. (Doc. 4). The Local Rules of this Court provide that

“[i]t is the duty of any party not represented by counsel to promptly notify the Clerk and
the other parties to the proceedings of any change in his or her address, to monitor the

progress of the case, and to prosecute or defend the action diligently.” E.D. Tenn.

LR83.13. Two months have passed since Magistrate Judge Guyton issued his Report and

Recommendation, and Plaintiff has not objected thereto or filed a Notice of Change of

Address as required by the Local Rules.

      Despite the lack of objection, the Court has reviewed the Report and

Recommendation, as well as the record, and agrees with Magistrate Judge Guyton’s well-

reasoned conclusions. The Court ACCEPTS and ADOPTS Magistrate Judge Guyton’s

findings of fact and conclusions of law as set forth in the Report and Recommendation

(Doc. 3). The Complaint (Doc. 2) is DISMISSED for lack of jurisdiction.

      SO ORDERED this 4th day of September, 2019.



                                                  /s/ Harry S. Mattice, Jr._____
                                                  HARRY S. MATTICE, JR.
                                               UNITED STATES DISTRICT JUDGE




                                           2
